Citation Nr: 1615711	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post right knee arthroscopy and residuals of injury, status post meniscectomy, (hereinafter referred to as a right knee disability) in excess of 20 percent prior to March 24, 2011; and for an increased rating for a total right knee arthroplasty in excess of 30 percent from May 1, 2012, to March 4, 2014, and as of May 1, 2014.

2.  Entitlement to a compensable rating for a right inguinal hernia repair with surgical scar.

3.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

4.  Entitlement to an increased rating in excess of 10 percent for Boutonniere deformity of the third digit of the left hand.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right elbow disorder.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1988.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part continued a 20 percent rating for status post right knee arthroscopy and residuals of injury, status post meniscectomy.  The case has since been transferred to the RO in Atlanta, Georgia.

A February 2012 rating decision assigned a temporary 100 percent rating for a total right knee arthroplasty based on surgical or other treatment necessitating convalescence, effective March 24, 2011, and a 30 percent rating, effective May 1, 2012.  A June 2014 rating decision again assigned a temporary 100 percent rating for the right knee disability based on surgical or other treatment necessitating convalescence, effective March 5, 2014, and a 30 percent rating, effective May 1, 2014.  The issue remains in appellate status for the periods for which the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran requested a Travel Board hearing in his April 2012 VA Form 9, and in August 2014 requested a videoconference hearing.  A Travel Board hearing was scheduled for February 2016, of which the Veteran was sent notice.  The Veteran responded that he would be attending the hearing, but subsequently withdrew his request for a hearing and requested that his case be forwarded for a decision without further delay.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to increased ratings for a right inguinal hernia repair with surgical scar, DDD of the lumbar spine, and Boutonniere deformity of the third digit of the left hand; whether new and material evidence was received to reopen previously denied claims of entitlement to service connection for a right elbow disorder and for hypertension; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 24, 2011, the Veteran's right knee disability was manifested by intermittent pain, stiffness, weakness, "giving way," occasional locking, crepitation, and noncompensable limitation of motion.

2.  For the period from May 1, 2012, to March 4, 2014, the Veteran's total right knee arthroplasty was not manifested by intermediate degrees of residual weakness, pain, or limitation of motion in excess of the assigned minimum rating.

3.  As of May 1, 2014, the Veteran's total right knee arthroplasty was not manifested by intermediate degrees of residual weakness, pain, or limitation of motion in excess of the assigned minimum rating.


CONCLUSIONS OF LAW

1.  Prior to March 24, 2011, the criteria for an increased rating in excess of 20 percent for post-traumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5003, 5010, 5260, 5261 (2015).

2.  Prior to March 24, 2011, the criteria for a separate rating of 10 percent for a right knee disability, status post meniscectomy, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.14, 4.45, 4.59, 4.71a, DC 5259 (2015).

2.  For the period from May 1, 2012, to March 4, 2014, the criteria for an increased rating in excess of 30 percent for total right knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2015).

3.  As of May 1, 2014, the criteria for an increased rating in excess of 30 percent for total right knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in July 2010, which set out the type of evidence needed to substantiate his claim.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in August 2010 and August 2015.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Increased Ratings

The Veteran generally contends that the 20 percent rating prior to March 24, 2011, and the 30 percent rating from May 1, 2012, to March 4, 2014, and as of May 1, 2014, do not accurately reflect the severity of his right knee disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to March 24, 2011, the Veteran's right knee disability was evaluated as 20 percent disabling.  Although it was stated to have been evaluated under DC 5259, the October 2010 rating decision continued the 20 percent rating for post-traumatic arthritis of the right knee with objective evidence of painful motion and tenderness under DC 5010.  It also appears to have evaluated the right knee disability under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

DC 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.

DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available under that code.

DC 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis (DC 5003).  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 15 degrees is rated 30 percent; flexion of the leg limited to 30 degrees is rated 20 percent; flexion of the leg limited to 45 degrees is rated 10 percent; and flexion of the leg limited to 60 degrees is rated noncompensable.

Under DC 5261 for limitation of extension of the knee, a 50 percent rating is warranted where extension is limited to 45 degrees, a 40 percent rating is warranted where extension is limited to 30 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, a 10 percent rating is warranted where extension is limited to 10 degrees, and a noncompensable rating is warranted where extension is limited to 5 degrees.

Separate ratings under DC 5260 and DC 5261 may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

Separate disability ratings are possible for limitation of knee motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

DC 5055 governs prosthetic knee replacement.  Under that code, a 100 percent rating is to be assigned for one year following implantation of the prosthesis, and a minimum rating of 30 percent following that 1-year period.  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, the disability is to be rated by analogy to DCs 5256, 5261, or 5262.

DC 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here, as discussed in more detail below.

An August 2010 VA examination report indicated a review of the Veteran's medical records and recited his complaints.  The Veteran reported his knee "giving way" but no instability, pain, stiffness, weakness, decreased speed of joint motion, severe flare-ups on a weekly basis that lasted hours, crepitation, and subpatellar tenderness.  He denied dislocation or subluxation, locking, or symptoms of arthritis.  The VA examiner noted objective evidence of pain with active motion and found flexion to 135 degrees and normal extension with no additional limitations after three repetitions and no joint ankylosis.  The diagnosis was posttraumatic arthritis of the right knee, based on an x-ray.

VA treatment records from September 2010 to March 2011 reflect complaints of intermittent moderate right knee pain with weight bearing and activity and a diagnosis of osteoarthritis of the right knee.  In December 2010, the Veteran's active range of motion consisted of extension to 0 degrees and flexion to 120 degrees.  He complained of a persistent ache but reported being able to ambulate long distances without knee pain.  He also recalled that on occasion his knee locked and at times collapsed.  See VBMS, 12/19/15 CAPRI (Miami), p. 103-08.  In January 2011, his active range of motion consisted of extension to 5 degrees and flexion to 116 degrees.  See VBMS, 8/2/11 VA Treatment Record (Miami VAMC 8/28/10-7/14/11), p. 13.

On March 24, 2011, the Veteran underwent a total right knee arthroplasty.  See VBMS, 4/27/11 VA Treatment Record (Miami VAMC 3/24/11 procedure).  As such, he was assigned a temporary 100 percent rating for his right knee disability and then evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5055, effective May 1, 2012.

VA treatment records from August 2012 to February 2014 reflect diagnoses of knee pain; complaints of activity-related knee pain, "start-up pain," pain on walking, and swelling; reports of sensation that his knee is "pistoning" while walking; and x-ray evidence and assessments of loosening of the tibial component from his total right knee arthroplasty.  In April 2013, November 2013, and February 2014, the Veteran's range of motion consisted of extension to 0 degrees.  See VBMS, 3/12/15 CAPRI (Atlanta), p. 57; 6/10/14 CAPRI (Atlanta), p. 126, 177.

On March 5, 2014, the Veteran underwent a right total knee revision.  See id. at 123.  As such, he was assigned a temporary 100 percent rating and then evaluated as 30 percent disabling, effective May 1, 2014.  See 38 C.F.R. § .471a, DC 5055.

VA treatment records from May 2014 to March 2015 reflect knee arthralgia as an active problem and physical therapy for the right knee in May 2014.  During this period, the Veteran's extension ranged from 0 to 3 degrees.  See 6/10/14 CAPRI (Atlanta) at 3; VBMS, 3/12/15 CAPRI (Atlanta), p. 90, 112.  The Veteran was assessed to be doing well overall and stated in March 2015 that his right knee did not bother him at all.  See id. at 89-90, 113.

An August 2015 VA examination report consisted of an in-person examination and recounted the Veteran's history.  The Veteran reported swelling, pain, and cramps during flare-ups.  Repetitive range of motion revealed extension to 10 degrees.  The VA examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and that pain significantly limited the Veteran's functional ability with repeated use over a period of time, although the range of motion would vary depending on the activities performed and the pain experienced.  The VA examiner also found no ankylosis or tibial or fibular impairment.

The Veteran submitted a February 2016 letter from Dr. D.M., a private physician, evaluating, in part, his right knee disability.  After reviewing his medical records, he conducted a telephone interview with the Veteran in January 2016.  He recited the Veteran's statements of continued pain, swelling, and instability of his right knee.  He also discussed and provided material regarding anterior cruciate ligament (ACL) issues and instability.  He opined that it was at least as likely as not that the Veteran had severe rotary subluxation and instability dating back to the time of the injury in 1985 and persisting up to the March 2011 total right knee arthroplasty.  Additionally, he opined that a 30 percent rating did not accurately represent the severity of the Veteran's total right knee arthroplasty from May 1, 2012, through March 5, 2014, and as of May 1, 2014.

Based on the evidence, both lay and medical, the Board finds that, prior to March 24, 2011, the preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's right knee arthritis.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 10 percent for a right knee disability, status post meniscectomy, is warranted.  Further, the Board finds that the preponderance of the evidence is against an increased rating in excess of 30 percent for the period from May 1, 2012, to March 4, 2014, and as of May 1, 2014, for his total right knee arthroplasty.

In this case, it appears that although the right knee disability was stated to have been evaluated under DC 5259 prior to March 24, 2011, it was evaluated based on the criteria for post-traumatic arthritis.  As such, it should be rated on the basis of limitation of motion, pursuant to DC 5003.  However, rating under DCs 5260 and 5261 for limitations of extension and flexion would result in a rating lower than 20 percent, as the Veteran demonstrated extension limited only to 5 degrees and maximum flexion ranged between 116 to 135 degrees; such limitation of motion warrant noncompensable ratings.  As such, the Board finds that the Veteran was generously rated at 20 percent for his right knee post-traumatic arthritis under DC 5010.

As noted above, the Board finds that a separate 10 percent rating under DC 5259 is warranted in this case.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  Stedman's Medical Dictionary, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.   Thus, being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  In this case, prior to March 24, 2011, the Veteran's right knee disability was manifested by "giving way," pain, stiffness, weakness, crepitation, tenderness, and occasional locking.  The Board finds that some of these symptoms are not necessarily contemplated in the 20 percent rating currently assigned for arthritis under DCs 5003, 5010, and 5261-2.   As such, it reasonable that symptoms related to giving way, crepitation, weakness, etc, could be associated with DC 5259 for the meniscectomy rather than arthritis and warrants the separate 10 percent rating awarded herein prior to May 24, 2011.  

The Board has also considered whether a rating higher than 20 percent is warranted for the right knee on the basis of recurrent subluxation or lateral instability under DC 5257.  The Board notes Dr. D.M.'s February 2016 letter in which he opined that it was at least as likely as not that the Veteran had severe rotary subluxation and instability dating back to the time of the 1985 injury.  However, despite Dr. D.M.'s experience, the Board finds his opinion to be less probative as he provided statistics and studies but did not actually examine the Veteran to objectively test for any current lateral instability.

Additionally, although the Veteran reports "giving way" and locking, he denied subluxation and instability, and there is no other objective evidence of lateral instability or recurrent subluxation otherwise indicated in the evidence of record which would warrant a higher rating under DC 5257.  The Board observes that the terms "unstable" and "instability" are general and can have many meanings depending on context, including instability in the normal plane of motion of the joint (weakness, giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc., reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus and valgus stress, Lachman, Drawer, and McMurray, and which under VA law is not contemplated in a rating based on limited motion.  This is why separate ratings may be applied where this specific symptomatology is demonstrated.  As such, the Board finds that the Veteran does not have instability but rather weakness and giving way, which are already considered and compensated in the assigned 10 percent rating discussed above under DC 5259.

Additionally, the Veteran did not have ankylosis (DC 5256), and there is no indication that he had impairment of the tibia and fibula (DC 5262) or genu recurvatum (DC 5263).

After the Veteran's total right knee arthroplasty, the Veteran was evaluated under DC 5055.  During the periods of May 1, 2012, to March 4, 2014, and as of May 1, 2014, there is no indication of chronic residuals consisting of severe painful motion or weakness in the right knee, which would warrant a 60 percent rating.  His right knee pain was described as sharp pain with activity and dull pain with rest in March 2013, as activity-related in April 2013, and as occurring at "start-up" and when walking in November 2013.  However, the Veteran reported that his right knee did not bother him at all anymore in March 2015, although the August 2015 VA examiner found limitation of functional ability due to pain.  The Veteran also did not report any weakness at any time during these periods of time.  Accordingly, there is no indication in the evidence of record of any chronic severe painful motion or weakness which would warrant a 60 percent rating under Diagnostic Code 5055 for any time during the period of May 1, 2012, to March 4, 2014, and as of May 1, 2014.

Turning to whether a rating in excess of 30 percent is warranted under DCs 5256, 5261, or 5262 for the Veteran's total right knee arthroplasty, as instructed by DC 5055, the Board has considered the evidence of record, but does not find that it supports a higher rating under these alternative provisions.

First, as noted above, DC 5256 is inapplicable as there was no evidence of ankylosis of the right knee during these periods of time.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Here, as the Veteran was able to achieve range of motion in the right knee, it follows that ankylosis has not been demonstrated.  Further, he did not allege at any point that the knee was immobile.

Second, ratings in excess of 30 percent from May 1, 2012, to March 4, 2014, and as of May 1, 2014, are not warranted pursuant to DC 5261, pertaining to limitation of motion.  Here, the Veteran had been able to achieve normal right knee extension to zero degrees, which is comparable to a noncompensable rating, until his August 2015 VA examination, where he achieved right knee extension to 10 degrees, which is comparable to a 10 percent rating.  Thus, he would not be entitled to a rating higher than 10 percent under DC 5261.

Finally, there is no evidence of record of any problems with the tibia or fibula to allow for application of DC 5262 in this case, which rates tibia and fibula impairment.

The Board has given consideration to the possibility of assigning a separate evaluation under DC 5257 for subluxation or instability.  In this regard, the Board acknowledges that the criteria under DCs 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned under those codes where appropriate symptomatology is shown.  However, the criteria under DC 5055 specifically list the diagnostic codes that can be considered, and DC 5257 is not among them.  A rating based on lateral instability or "instability of station" is also not included.  Accordingly, consideration of a separate evaluation under DC 5257 is not for application under the circumstances of this case.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the August 2015 VA examiner found the Veteran's functional ability to be significantly limited by pain, he stated that the repetitive range of motion examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and that he was not able to describe any further functional impairment due to pain in terms of range of motion.

The Board acknowledges Dr. D.M.'s February 2016 opinion that a 30 percent rating does not accurately reflect the severity of the Veteran's total right knee arthroplasty.  However, he provides no objective evidence on which the Board could consider a higher rating.  In fact, he did not actually examine the Veteran but rather appears to have reviewed records before conducting a telephone interview with him.  As such, the Board finds that the objective evidence from VA treatment records and the August 2015 VA examination report to be more probative than Dr. D.M.'s assertions to the contrary.

Accordingly, the Board finds that the weight of the evidence is against an increased rating for the Veteran's right knee traumatic arthritis in excess of 20 percent prior to March 24, 2011; and against an increased rating for his total right knee arthroplasty in excess of 30 percent from May 1, 2012 to March 4, 2014, and as of May 1, 2014.  However, prior to March 24, 2011, the Board finds that a separate rating of 10 percent for a right knee disability, status post meniscectomy, to be warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered whether the claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted in this case.  The manifestations of the Veteran's right knee disability are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.71a, DC 5055, 5256-5263.  In this regard, the Veteran's right knee disability has been manifested by pain, weakness, tenderness, and limitation of motion throughout the entire appeal period.  This type of disability picture is specifically addressed.  The Board emphasizes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and extraschedular referral is not necessary.


ORDER

Prior to March 24, 2011, an increased rating in excess of 20 percent for status post right knee arthroscopy and residuals of injury, status post meniscectomy, is denied.

Prior to March 24, 2011, a separate rating of 10 percent for right knee disability, status post meniscectomy, is granted, subject to the laws and regulations controlling the award of monetary benefits.

From May 1, 2012, to March 4, 2014, an increased rating in excess of 30 percent for total right knee arthroplasty is denied.

As of May 1, 2014, an increased rating in excess of 30 percent for total right knee arthroplasty is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The RO issued a September 2013 rating decision denying increased ratings for a right inguinal hernia repair with surgical scar, DDD of the lumbar spine, and Boutonniere deformity of the third digit of the left hand; denying to reopen previously denied service connection claims for a right elbow disorder and hypertension; and denying TDIU.  In September 2013, the Veteran submitted a timely Notice of Disagreement (NOD).

The AOJ has yet to issue a Statement of the Case (SOC) subsequent to the NOD for the Veteran's claims.  The issuance of subsequent rating decisions does not abrogate the AOJ's duty to render an SOC, and failure to provide the Veteran with an SOC would be prejudicial.  Therefore, the matters must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ shall furnish the Veteran an SOC for the issues of an increase in rating for right inguinal hernia repair with surgical scar, DDD of the lumbar spine, and Boutonniere deformity of the third digit of the left hand; whether new and material evidence was received to reopen a previously denied service connection claims for a right elbow disorder and hypertension; and TDIU.  Clearly advise the Veteran of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to perfect an appeal of the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


